Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00013-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

    GREATER SAN ANTONIO BUILDERS ASSOCIATION and Indian Springs LTD.,
                             Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19727
                    Honorable David A. Berchelmann, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that the appellees, Greater San Antonio Builders Association and
Indian Springs Ltd., recover their costs of this appeal from the appellant, City of San Antonio.

       SIGNED November 20, 2013.


                                                _____________________________
                                                Karen Angelini, Justice